Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The plaintiff commenced his action in the court below, against Chenery and others, as co-partners. Service was had on Chenery alone, who answered, denying all the allegations. No default was taken as to the other defendants, and upon the final hearing of the cause, the court rendered a joint judgment against all.
There is no sufficient finding of the facts and conclusions of law, by the court below, to sustain the judgment, the verdict being general.
Judgment reversed, and new trial ordered.